Title: From Alexander Hamilton to George Washington, [21 February 1791]
From: Hamilton, Alexander
To: Washington, George



[Philadelphia, February 21, 1791]

The Secretary of the Treasury presents his respects to the President of the United States to request his indulgence for not having yet furnished his reasons on a certain point. He has been ever since sedulously engaged in it, but finds it will be impossible to complete before Tuesday or Wednesday morning early. He is anxious to give the point a thorough examination.
Monday.

